IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF)

)
895 Ocean Drive Loop, Homer, Alaska, ) Case No. 3:21-mj-00237-MMS
99603 )

) FILED UNDER SEAL

)

)

)

 

KD Apr 22 2021
Se

ATTACHMENT A

Property to be searched

The property to be searched is described as follows:

895 Ocean Loop Drive, Homer is a two-story residential building. The east side of
the building and the second floor are utilized as rooms for rent. The rental room are
clearly marked as the Alpenglow, Glacier, High Tide, and Bay View rooms. The rest of
the living space is marked to the public as “Private Rooms- Staff Only”. The property to
be searched will be limited to only areas maintained, controlled, and lived in by the
owners of the property.

As described in this warrant, 895 Ocean Drive Loop, Homer, Alaska, 99603
(SUBJECT PREMISES), includes all rooms (not rented), attics, basements, and other
parts therein that could house or contain the items identified in Attachment B, the
surrounding grounds, and any garages, storage rooms, trash containers, outbuildings and

vehicles of any kind located thereon.

Case 3:21-mj-00237-MMS Document 6-2 Filed 04/22/21 Page 1 of 2
fee Apr 22 2021

 

        

“~

ee

XXXXKKKXXKXKXXXXXKXXXXXNOTHING FOLLOWS

   

Le

 

Case 3:21-mj-00237-MMS Document 6-2 Filed bi2craameade 2 0f 2
